Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders Dreyfus BNY Mellon Funds, Inc.: In planning and performing our audits of the financial statements of Dreyfus Global Emerging Markets Fund, Dreyfus Select Managers Long/Short Fund, Dreyfus Alternative Diversifier Strategies Fund, Dreyfus Yield Enhancement Strategy Fund, and Dreyfus Emerging Markets Debt U.S Dollar Fund (collectively, the “Funds”), each a series of Dreyfus BNY Mellon Funds, Inc., as of and for the year ended October 31, 2016, in accordance with the standards of the Public
